Title: John Hartwell Cocke to James Madison, 9 January 1827
From: Cocke, John Hartwell
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Richmond
                                
                                Jany: 9. 1827
                            
                        
                        Yours of the 27. Decr. reached New Canton during my late absence from home, which prevented it coming to my
                            hands as early as it otherwise would have done—
                        The papers accompanying your letter, discover a deplorable state of things indeed, in the depravity of the
                            Hotel Keepers—
                        I have already confered with Mr. Cabell & Mr. Johnson upon this difficult & painful
                            subject, and shall see Mr. Loyal also. It seems to be thought by the two first, that it will be unnecessary to call the
                            Board of Visitors together. In any event, they are of the opinion, that the Executive Committee, can do whatever may be
                            necessary until the meeting of the Board in July—In order to avoid as far as possible all inconvenient delays, I shall
                            ask for leave of absence from the Board of Public Works on friday next, and shall proceed as fast as I can, consistently
                            with spending one day at home & another at the University, to Montpellier, and bringing with me the views of the
                            members of the Board of Visitors here, you will be at once prepared to decide upon the proper Course to be taken—
                        The subject of the Military school has been attended to—and the result of the conference you advised with
                            Mr. Cabell shall be fully made known when I shall have the pleasure to see you—With high regard & Esteem, I am Dr.
                            sir Yours respectfully
                        
                            
                                John H. Cocke
                            
                        
                    